Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-10-2021 has been entered.

Response to Amendment
The amendment filed 05-10-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: “the traffic light information includes a first status and a first time before a first status change of the first traffic light and a second status and a second time before a second status change of the second traffic light”, of claim 1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not properly described in the application as filed is “the traffic light information includes a first status and a first time before a first status change of the first traffic light and a second status and a second time before a second status change of the second traffic light” of claim 1.

Claims 3-13, and 21 are rejected based upon their dependency to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1, 3-13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “partially” in claim 1 is a relative term which renders the claim indefinite.  The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 3-13, and 21 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (JP 2009217576 A) in view of Breed (US 20070005609 A1).

Regarding CLAIM 1, Hara teaches, an input circuit configured to receive input of traffic light information of a first traffic light for the first lane and of a second traffic light for the second lane (Hara: [0014] The wireless unit 130 has a function of performing wireless communication with a wireless unit included in another traffic signal; [0059] If there is an external signal input to both the external input terminals 221c and 222c due to malfunction or the like, it is preferable from the viewpoint of safety to display the screen similar to the red display of the traffic light 100; [FIGS. 1(130(a,b)), 4(221,222)] an input circuit configured to receive input of traffic light information of a first traffic light for the first lane and of a second traffic light for the second lane can be observed.), the first lane being an impassible lane in which a portion is impassible (Hara: [FIG. 1] the first lane being an impassible lane in which a portion is impassible (400) can be observed.); and an output circuit (Hara: [0026] (1) When the lighting unit 110 is switched, the calculation unit of the traffic light 100 outputs a control signal representing the display content of the lighting unit 110 from the external output terminal of the traffic signal 100. (2) The external output terminal of the traffic signal 100 is connected to the external input terminal of the display device 200 with a cable or the like,), wherein the output circuit outputs (Hara: [0026] (1) When the lighting unit 110 is switched, the calculation unit of the traffic light 100 outputs a control signal representing the display content of the lighting unit 110 from the external output terminal of the traffic signal 100. (2) The external output terminal of the traffic signal 100 is connected to the external input terminal of the display device 200 with a cable or the like,), the traffic light information (Hara: [0026] (1) When the lighting unit 110 is switched, the calculation unit of the traffic light 100 outputs a control signal representing the display content of the lighting unit 110 from the external output terminal of the traffic signal 100. (2) The external output terminal of the traffic signal 100 is connected to the external input terminal of the display device 200 with a cable or the like,), first road information corresponding to the first lane (Hara: [FIG. 1] first road information corresponding to the first lane can be observed.), and second road information at least partially corresponding to the second lane (Hara: [FIG. 1] second road information at least partially corresponding to the second lane can be observed.), the first road information indicates a first bypass for at least the portion of the first lane that is impassible (Hara: [FIG. 1] the first road information indicates a first bypass for at least the portion of the first lane that is impassible can be observed (210b).), the second road information indicates a second bypass (Hara: [FIG. 1] the second road information indicates a second bypass can be observed (210a).), the traffic light information includes a first status [FIG. 1] and a first time before a first status change of the first traffic light [0034] and a second status [FIG. 1] and a second time before a second status change of the second traffic light [0034] (Hara: [FIG. 1] first status (210a, 110a) and second status (210b, 110b) light information can be observed; [0034] (1) The display panel 210c included in the display device 200c normally displays a traffic regulation notice as shown in FIG. The notice display here is a screen display for informing the driver of the vehicle that there is a place where traffic restriction is performed before this. As an example of the notice display screen, a guide display illustrated so as to conspicuously indicate the shape of the work zone 400 and the detour progress route can be considered. For the convenience of the driver, the distance to the work zone 400 and the required time may be displayed on the screen.), and the traffic light information, the first road information, and the second road information are configured to cause the vehicle to set a traveling route to be along the first bypass instead of a driving route for bypassing at least the portion of the first lane that is impassible (Hara: [FIG. 1] the traffic light information, the first road information, and the second road information are configured to cause the vehicle to set a traveling route to be along the first bypass instead of a driving route for bypassing at least the portion of the first lane that is impassible can be observed; [0018] Therefore, the calculation unit of the traffic light 100 optimally adjusts the switching timing of the lighting unit 110 according to the traffic volume based on the detection result of the vehicle sensor 120. For example, in the case as described above, the calculation unit of the traffic light 100a sets the time for displaying the lighting unit 110a in blue to be longer than the time for red display, and the switching timing is also transmitted to the traffic signal 100b via the radio unit 130a. Notice. Thereby, the time during which the vehicle traveling from the left to the right in FIG. 1 is allowed to pass can be set longer than the time during which the opposite direction can travel; [0022] In the example of FIG. 1, the display panel 210 displays an image of an arrow representing “passable” and an “×” image representing “impossible” together with an anthropomorphic image similar to a guardman. In addition to this, for example, if the guardman swings the guide bar to the left or right and uses a moving image that prompts the vehicle to proceed,).
In this case, “the required time may be displayed on the screen" is interpreted as "a first time before a first status change, second time before a second status change", as there are two screens.
Hara is silent as to, to a vehicle.
However, in the same field of endeavor, Breed teaches, “Method for transmitting data from infrastructure to vehicles includes arranging a transmitter apart from the vehicles, providing information relating to operation of at least one vehicle or of an occupant of a vehicle to the transmitter, transmitting the information from the transmitter to the at least one vehicle, and receiving the transmitted information at the at least one vehicle” (Breed: [ABS]), for the benefit of providing operating instructions to a vehicle occupant.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify construction signal system disclosed by Hara to include transmitting data from infrastructure to vehicles taught by Breed. One of ordinary skill in the art 

Regarding CLAIM 3, Hara in view of Breed remain as applied above to claim 1, and further, Breed also teaches, a storage circuit (Breed: This memory module, which can be either located at one place or distributed throughout the system, supplies the information storage capability for the system.), wherein the storage circuit stores at least one of the first road information or the second road information (Breed: [0572] Map database subsystem 68, which could reside on an external memory module, will contain all of the map information such as road edges up to 2 cm accuracy, the locations of stop signs, stoplights, lane markers etc. as described in detail above. The fundamental map data can be organized on read-only magnetic or optical memory with a read/write associated memory for storing map update information).

Regarding CLAIM 4, Hara in view of Breed remain as applied above to claim 1, and further, Hara also teaches, the output circuit includes an antenna (Hara: [0013] a radio unit 130), and the antenna outputs the first road information and the second road information (Hara: [0014] The wireless unit 130 has a function of performing wireless communication with a wireless unit included in another traffic signal. The switching timing of the lighting unit 110 is shared with other traffic lights by wireless communication. For example, in the environment of FIG. 1, when the lighting unit 110a of the traffic light 100a is displaying in blue, the vehicle 300a is allowed to pass and the opposite vehicle 300b must be disabled. Therefore, when the lighting unit 110a switches to blue, the signal unit 100b is notified via the wireless unit 130a, and the lighting unit 110b of the signal unit 100b is switched to red; [FIG. 1] the antenna outputs the first road information and the second road information can be observed, specifically the perforated line indicating road information sharing.), as a radio signal (Hara: [0013] a radio unit 130).

Regarding CLAIM 5, Hara in view of Breed remain as applied above to claim 1, and further, Breed also teaches, at least the second road information is indicated by a combination of a plurality of nodes (Breed: [0260] Such a position-determination assistance system would include a plurality of transmitters placed on or alongside a road; [0108] Different types of information may be transmitted such as map information, weather information, road surface information, traffic information, speed limit information and information about construction, information about points of interest, information about the presence of animals in proximity to the road, information about signs relating to the road, accidents, congestion, speed limits, route guidance, location-based services, emergency or other information from police, fire or ambulance services, or information generated by probe vehicles; [FIG. 11] (151, 152, 153) In figure 11, first and second lanes with a plurality of transmitters can be observed.).

Regarding CLAIM 6, Hara in view of Breed remain as applied above to claim 5, and further, Breed also teaches, the nodes respectively include position information of the nodes (Breed: [0260] Such a position-determination assistance system would include a plurality of transmitters placed on or alongside a road, with signals from the transmitters being directed to an area in the path of a traveling vehicle to enable the vehicle to determine its position using the transmitted signals and information about the position of the transmitters. Positional information about the transmitters either being previously provided to the vehicle's processor, e.g., from a map database, or along with the transmission.).

Regarding CLAIM 7, Hara in view of Breed remain as applied above to claim 1, and further, Hara also teaches, prohibition of traffic indicated by the traffic light information of the second traffic light for the second lane is a state where the second traffic light is red (Hara: [0014] The wireless unit 130 has a function of performing wireless communication with a wireless unit included in another traffic signal. The switching timing of the lighting unit 110 is shared with other traffic lights by wireless communication. For example, in the environment of FIG. 1, when the lighting unit 110a of the traffic light 100a is displaying in blue, the vehicle 300a is allowed to pass and the opposite vehicle 300b must be disabled. Therefore, when the lighting unit 110a switches to blue, the signal unit 100b is notified via the wireless unit 130a, and the lighting unit 110b of the signal unit 100b is switched to red.).

Regarding CLAIM 8, Hara in view of Breed remain as applied above to claim 1, and further, Breed also teaches, the output circuit outputs instruction information that causes a vehicle in a self-driving mode to stop self-driving (Breed: [0108] Different types of information may be transmitted; [0183] vehicle would operate in normal lanes but would retain its position in the lane and avoid collisions until a decision requiring operator assistance is required. At that time, the operator would be notified and if he or she did not assume control of the vehicle, an orderly stopping of the vehicle, e.g., on the side of the road, would occur.).

Regarding CLAIM 9, Hara in view of Breed remain as applied above to claim 8, and further, Breed also teaches, the instruction information that causes the vehicle in the self-driving mode to stop the self-driving is input to the input circuit (Hara: [FIG. 5, element 58 infrastructure communication, element 70 brake servo, element 72 steering servo, element 100 vehicle control]; [0183] vehicle would operate in normal lanes but would retain its position in the lane and avoid collisions until a decision requiring operator assistance is required. At that time, the operator would be notified and if he or she did not assume control of the vehicle, an orderly stopping of the vehicle, e.g., on the side of the road, would occur.).

Regarding CLAIM 10, Hara in view of Breed remain as applied above to claim 1, and further, Hara also teaches, the roadside device is configured to adapt to the vehicle road, including at least the first lane and the second lane, in a width direction (Hara: [FIG. 1] the roadside device is configured to adapt to the vehicle road, including at least the first lane and the second lane, in a width direction can be observed.).

Regarding CLAIM 11, Hara in view of Breed remain as applied above to claim 10, and further, Breed also teaches, the output circuit outputs obstacle information related to the second road information of the second lane (Breed: [FIG. 11] roadside devices 151, 152, and 153 can be observed spanning a two lane road; [0263] transmitters 151,152,153 need not be along the edges on one lane but could span multiple lanes; (Claim 6) the information provided to the transmitter is weather information, road surface information, traffic information, speed limit information or information about construction).

Regarding CLAIM 13, Hara in view of Breed remain as applied above to claim 10, and further, Breed also teaches, obstacle information related to the second road information of the second lane is input to the input circuit (Breed: [0108] Different types of information may be transmitted such as map information, weather information, road surface information, traffic information, speed limit... construction... animals in proximity to the road, information about signs relating to the road, accidents, congestion, speed limits, route guidance; [0263] transmitters 151,152,153 need not be along the edges on one lane but could span multiple lanes; [FIG. 5(58)] In figure 5, element 58 is the infrastructure communication element.).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (JP 2009217576 A) in view of Breed (US 20070005609 A1) as applied to claim 1 above, and further in view of Nakamura (JP 6304384 B2).

Regarding CLAIM 12, Hara in view of Breed remain as applied above to claim 11, and further, Hara in view of Breed are silent as to, the obstacle information of the second lane is for other vehicles travelling in a direction different from a direction in which the vehicle travels in the second lane.
(Nakamura: [0046]), for the benefit of providing vehicle avoidance information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify construction signal system disclosed by Hara in view of Breed to provide opposite lane vehicle information taught by Nakamura. One of ordinary skill in the art would have been motivated to make this modification in order to provide vehicle avoidance information.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (JP 2009217576 A) in view of Breed (US 20070005609 A1) as applied to claim 1 above, and further in view of Ashitani (JP 2013210748 A).

Regarding CLAIM 21, Hara in view of Breed remain as applied above to claim 1, and further, Hara in view of Breed are silent as to, a storage circuit, wherein the storage circuit stores in advance the first road information indicating the first bypass and the second road information indicating the second bypass.
However, in the same field of endeavor, Ashitani teaches, “When the roadside apparatus 150 receives the data transmitted from the detour information processing apparatus (Ashitani: [0024]), for the benefit of storing data locally that is easily accessible and non-server dependent.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify construction signal system disclosed by Hara in view of Breed to include local storage taught by Ashitani. One of ordinary skill in the art would have been motivated to make this modification in order to store data locally that is easily accessible and non-server dependent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ferguson (US 9221461 B2)
Sung (US 20140070960 A1)
Popple (US 20170124864 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                               
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663